DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda (WO 2013164931).
Re claim 1, Okuda discloses a shock absorbing member comprising: an outer member (35) being hollow and made of a metal; and an inner member (20) held in the outer member, wherein: the inner member includes integrating a wood member (12) and a bracket (23) that is made of a solid resin or a metal and that is integral with the wood member; and the inner member includes a holding structure (25) configured to position and hold the bracket to the outer member. (Fig. 7, 8)



Re claim 3, Okuda discloses wherein: the wood member (12) has an outer surface portion extending in a longitudinal direction; and the bracket portion (23) integrated with the outer surface portion has a length equal to or greater than a length of the outer surface portion in the longitudinal direction. 

Re claim 4, Okuda discloses wherein the bracket (23) is provided to envelop the wood member (12).

Re claim 6, Okuda discloses wherein the outer member (35) has a columnar shape or a tubular shape.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda (WO 2013164931) in view of Miura et al. (WO 2018100791).
Re claim 5, Okuda does not teach wherein the bracket is made of the solid resin having flexibility.  Miura et al. teaches a bracket is made of the solid resin having flexibility.  It would have been obvious to one of ordinary skill in the art before the effective filing date to make the bracket of Okuda of resin so as to decrease weight as taught by Miura et al. (Translation pg 2, par. 2)

Allowable Subject Matter
Claims 8-11 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach forming the inner member by integrating a wood member and a bracket made of a solid resin or a metal, disposing the inner member in a base member to be the outer member, and then bending and deforming at least a part of the base member along with the bracket to form a bent-deformed portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miura, Nishimura et al., and Berger et al. teach similar shock absorbing members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWJanuary 12, 2022